Citation Nr: 0112660	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  98-17 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 17, 1995 
for the award of service connection for undifferentiated-type 
schizophrenia.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which 
determined that its August 1973 rating decision denying 
service connection for undifferentiated-type schizophrenia 
was not clearly and unmistakably erroneous and denied an 
effective date prior to February 17, 1995 for the award of 
service connection for undifferentiated-type schizophrenia.  
In May 2000, the Board determined that the RO did not 
committed clear and unmistakable error in its August 1973 
rating decision denying service connection for 
undifferentiated-type schizophrenia and remanded the 
veteran's claim of entitlement to an effective date prior to 
February 17, 1995 for the award of service connection for 
undifferentiated-type schizophrenia to the RO for additional 
action.  The appellant has been represented throughout this 
appeal by the Puerto Rico Public Advocate for Veterans 
Affairs.  


FINDINGS OF FACT

1.  The veteran's undifferentiated-type schizophrenia has 
been shown to have been manifested since at least October 
1970.  

2.  The RO denied service connection for 
undifferentiated-type schizophrenia in August 1973.  The 
veteran was notified in writing of the adverse decision and 
his appellate rights in August 1973.  

3.  The veteran did submit a notice of disagreement from the 
August 1973 rating decision.  

4.  On August 30, 1973, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for undifferentiated-type schizophrenia.  

5.  In April 1997, the RO reopened and granted the veteran's 
claim of entitlement to service connection for 
undifferentiated-type schizophrenia.  
CONCLUSION OF LAW

An effective date of August 30, 1973 for the award of service 
connection for undifferentiated-type schizophrenia is 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of an earlier effective date for the 
award of service connection for the veteran's 
undifferentiated-type schizophrenia, the Board observes that 
the Department of Veterans Affairs (VA) has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the appellant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The appellant has been advised 
by the statement of the case of the evidence that would be 
necessary for her to substantiate her claim.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

I.  Historical Review

An October 1970 VA treatment record indicates that the 
veteran was diagnosed with an anxiety reaction.  In December 
1971, the veteran submitted a claim of entitlement to service 
connection for a psychiatric disorder.  A January 1972 VA 
evaluation states that the veteran was diagnosed with 
undifferentiated-type schizophrenia.  In August 1973, the RO 
denied service connection for undifferentiated-type 
schizophrenia.  The veteran was subsequently informed of the 
adverse decision and his appellate rights.  He did not submit 
a notice of disagreement with the decision.  

In August 1973, the veteran sought to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
His application was received by the RO on August 30, 1973.  
In September 1973, the RO again denied service connection for 
a psychiatric disorder and informed the veteran in writing of 
the adverse decision and his appellate rights.  In September 
1973, the veteran submitted a notice of disagreement.  In 
April 1974, the RO issued a statement of the case to the 
veteran and his accredited representative.  In April 1974, 
the veteran submitted a substantive appeal.  In May 1974, the 
veteran was afforded a hearing before a VA hearing panel.  
The report of a June 1996 VA Board of Psychiatrists 
examination conveys that the clinical documentation of record 
reflects that the veteran manifested psychotic symptoms from 
at least October 1970.  In April 1997, the RO granted service 
connection for undifferentiated-type schizophrenia; assigned 
a 100 percent schedular evaluation; and effectuated the award 
of service connection as of February 17, 1995.  


II.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2000).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 2000).  Title 38 of the Code of Federal 
Regulations (2000) clarifies that an award of direct service 
connection will be effective on the day following separation 
from active military service or the date on which entitlement 
arose if the claim is received within one year of separation 
from service.  Otherwise, the effective date shall be the 
date of receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  When an award of service connection 
is granted upon new and material evidence which is received 
after the final disallowance of the veteran's initial claim 
and which does not encompass service department records, the 
effective date of such an award shall be the date of receipt 
of the veteran's reopened claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) 
(2000).  

In her April 1998 claim for an earlier effective date for the 
award of service connection for undifferentiated-type 
schizophrenia, the appellant advanced that the appropriate 
effective date for the award of service connection was the 
date of receipt of the veteran's initial claim for service 
connection for a psychiatric disorder.  She stated that VA 
psychiatrists had determined that the veteran schizophrenia 
became manifest within one year of service separation.  

The Board has reviewed the probative evidence of record.  In 
August 1973, the RO denied service connection for 
undifferentiated-type schizophrenia.  The veteran did not 
submit a notice of disagreement with the adverse decision.  
Therefore, it is final.  In August 1973, the veteran 
submitted an application to reopen his claim for service 
connection.  The application was received by the RO on August 
30, 1973.  In September 1973, the RO again denied service 
connection for a psychiatric disorder.  The veteran 
subsequently submitted a timely notice of disagreement with 
and perfected a timely substantive appeal from the adverse 
decision.  The record does not reflect that any action was 
taken on the veteran's substantive appeal prior to the April 
1997 rating decision which reopened and granted the veteran's 
claim of entitlement to service connection for 
undifferentiated-type schizophrenia.  Therefore, the Board 
finds that the veteran's August 1973 application was pending 
at the time of the April 1997 rating decision.  
As the new and material evidence submitted to reopen the 
veteran's claim does not include service department records, 
the provisions of 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.400(q)(2000) direct that the 
effective date for the award of service connection will be 
either the date of receipt of the veteran's reopened claim or 
the date on which entitlement arose, whichever is later.  
Given that the veteran's reopened claim was received over two 
years after the initial manifestation of his schizophrenia, 
the Board concludes that August 30, 1973, the date of receipt 
of the veteran's application to reopen his claim, is the 
appropriate effective date for the award of service 
connection for undifferentiated-type schizophrenia.  


ORDER

An effective date of August 30, 1973 for the award of service 
connection for the veteran's undifferentiated-type 
schizophrenia is granted subject to the laws and regulations 
governing the award of monetary benefits.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

